DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) are the following:  
“a transport part” in claim 1
“a heating part” in claim 1;

“a restricting part” in claim 1;

The following interpretations will be made based on the disclosed structures in Applicant’s disclosure: 
“a transport part” is interpreted as a pair of rollers [0039] and [0042]) and equivalents; 
“a heating part” is interpreted as a heater  [0050], [0053], [0055] or infrared lamp [0064]-[0065], [0067] and equivalents; 
“a pressure part” is interpreted as a structure comprising a roller and a support part for supporting a roller [0057] and [0063] and equivalents; and 
“a restricting part” is interpreted as a plate [0075]-[0077] and equivalents. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6, 9-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedigo (PG-PUB 2013/0074663).
Regarding claim 1, Pedigo teaches a molding apparatus comprising: 
a molding base (i.e., a mold) having a molding surface on which a molded article is to be molded (Figure 6, item 108 and [0094]-[0095]);
a transport part (i.e., a pair of rollers) that transports a linear molding material toward the molding surface (Figure item 8, item 702; Figure 11; and [0100])
a heating part that heats the molding material being transported to the transport part (Figure 8, item 728, 730, and 732 and [0089]);
a pressure part (i.e., a roller and support) that moves relative to the molding base and presses the molding material heated by the heating part onto the molding surface such that the molding material is disposed (Figure 8, item 122 and 740; [0046], [0086]-[0088]); and
a restricting part (i.e., a plate) disposed between the heating part and the pressure part in a molding-material transport direction, the restricting part restricting the position of the molding material transported from the heating part to the pressure part (Figure 8; Figure 9 and 13, item 724; [0087]-[0088]; and [0094]).

Regarding claim 2, Pedigo teaches the apparatus as applied to claim 1, wherein the transport part transports a plurality of the molding materials toward the molding surface (Figure 9, items 906, 908, 910, 912, and 914 and [0004], [0045], and [0098]). 

Regarding claim 3, Pedigo teaches the apparatus as applied to claim 1, wherein the restricting part moves with the pressure part relative to the moving base (Figure 5,  8, 13, and 14, item 724; [0088]; and [0090]). 


Regarding claim 4, Pedigo teaches the apparatus as applied to claim 2, wherein the restricting part moves with the pressure part relative to the moving base (Figure 5,  8, 13, and 14, item 724; [0088]; and [0090]). 
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base, given that the restricting part of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base. 

	Regarding claim 5, Pedigo teaches the apparatus as applied to claim 3, wherein the restricting part includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Figure 13 and 16, item 1300 and [0114]-[0119]) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Figure 13 and 16, item 1302, 1306, 1308). 	


	Regarding claim 9, Pedigo teaches the apparatus as applied to claim 1.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

	Regarding claim 10, Pedigo teaches the apparatus as applied to claim 2.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 11, Pedigo teaches the apparatus as applied to claim 3.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the 

	Regarding claim 12, Pedigo teaches the apparatus as applied to claim 4.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

	Regarding claim 13, Pedigo teaches the apparatus as applied to claim 5.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

	Regarding claim 14, Pedigo teaches the apparatus as applied to claim 6.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the 

Regarding claim 15, Pedigo teaches the apparatus as applied to claim 7.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 16, Pedigo teaches the apparatus as applied to claim 8.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Pedigo is a plate identical to the instant claims, the restricting part of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 17, Pedigo teaches the apparatus as applied to claim 9, wherein the restricting part includes another contact portion that comes into contact with the molding material in the other perpendicular direction (Figure 13 and 16, item 1300 and [0114]-[0119]) and an other guide portion that guides the molding material such that the 

Regarding claim 18, Pedigo teaches the apparatus as applied to claim 10, wherein the restricting part includes another contact portion that comes into contact with the molding material in the other perpendicular direction (Figure 13 and 16, item 1300 and [0114]-[0119]) and another guide portion that guides the molding material such that the molding material comes into contact with the other contact portion (Figure 13 and 16, item 1302, 1306, 1308). 	

Regarding claim 20, Pedigo teaches the apparatus as applied to claim 1, wherein
the pressure part includes a roller part having a circular cross-section (Figure 13, item 122 and [0041]), capable of rotating about an axis extending in a direction parallel to the molding surface and perpendicular to the direction in which the restricting part moves relative to the molding base (Figure 13),  and coming into contact with the molding material to press the molding material onto the molding surface (Figure 7 and 8, items 406 and 600 and [0079]), and the restricting part is plate-shaped and has a curved portion extending along an exterior of the roller part as viewed in a rotation-axis direction of the roller part (Figure 16, items 720 and 726), the curved portion having a shape for restricting the position of the molding material (Figure 16, items 720 and 726 and [0087] and [0090]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedigo (PG-PUB 2013/0074663), as applied to claim 5, 6, and 17, respectively, in further view of Kuehn (US 3,992,240). 
	Regarding claim 7, Pedigo teaches the apparatus as applied to claim 5. 
 Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
	Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene(Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Pedigo and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would 

	Regarding claim 8, Pedigo teaches the apparatus as applied to claim 6. 
 Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene(Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Pedigo and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

	Regarding claim 19, Pedigo teaches the apparatus as applied to claim 17. 
 Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene (Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Pedigo and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745